Court of Claims jurisdiction; tort claim. — Plaintiffs, acting pro se, brought this action against the United States for damages allegedly incurred due to the acts of officers of the Chicago Post Office acting in the performance of their duties. On December 20,1974 the court issued the following order:
Before Nichols, Judge, Presiding, Kashiwa and KuNzig, Judges.
“This case comes before the court, without oral argument, on defendant’s motion to dismiss, filed October 7, 1974, on the following grounds:
“1. Plaintiffs’ claim is barred by the statute of limitations.
*884“2. Plaintiffs’ petition alleges a claim sounding in tort and is, therefore, not a claim within the jurisdiction of the Court of Claims.
“3. Plaintiffs’ claim is barred by the doctrine of res judicata.
“it is ordered that defendant’s motion to dismiss is hereby granted on all three grounds above mentioned and that plaintiffs’ petition be and the same is dismissed.”
Plaintiffs’ request to vacate the foregoing order, to reopen the case and for other stated relief was denied January 31, 1975.